DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-6, 9, 11-13, 15-16, 19-20 and 22-24 in the reply filed on 03/29/2022 is acknowledged.  The traversal is on the ground(s) that Lehnert describes “wax-coated inorganic oxide matting agents.” See Lehnert at paragraph [0001]. More particularly, Lehnert teaches “a wax content of 15 to 30% by weight,” with all explicit examples having a wax content of 20% by weight. See id. at paragraph [0026] and Table 2. Accordingly, the wax content in Lehnert’s agents is outside of the range recited in the instant claims. Lehnert also does not disclose the use of polymers to coat its matting agents.  This is persuasive however; the common technical feature has been taught by a new reference as stated below in paragraph 5. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 25, 33, 37-39, 41 and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claim, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/29/2022. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 19-20, 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima et al. (US 2011/0177306).
Regarding claims 1-3, Isojima discloses core shell structure (abstract). Isojima discloses when inorganic material is used as core compound, preferable example includes silica (para 0065). The shell forms an outer shell surrounding the periphery of the central core of the core-shell structure of the present invention and is formed by the shell compound (para 0070). The polymer is used as a shell compound (para 0077). There is no special limitation on the ratio of the core compound in the core-shell structure insofar as the intent of the present invention is not significantly impaired.  Usually, the ratio is 10 weight % or higher, and usually 90 weight % or lower (para 0117). There is no special limitation on the ratio of the shell compound in the core-shell structure insofar as the intent of the present invention is not significantly impaired.  Usually, the ratio is 10 weight % or higher, and usually 90 weight % or lower (para 0117).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
While there is no disclosure that the core shell particles is a matting agent as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. matting agent, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art Isojima and further that the prior art structure which is a coated silica (core shell particles) identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
Regarding claim 9, 19 Isojima discloses the mean diameter of the core shell structure is 10 microns or less (claim 10), where the structure is in particle size and would intrinsically be free-flowing. 
Regarding claims 20, 22-24 Isojima discloses the structure-dispersed composite and the core-shell structure of the present invention can be used in various areas in addition to the medical field mentioned above.  For example, when pigments and dyes are used as the specific compound, they can be applied to ink for ink jet printer,  toner, resist for color filter and other ink or paint (para 0172), where the coating would intrinsically be applied to any substrate and as Isojima discloses core shell particles comprising a silica core and a polymer shell in claimed amount as presently claimed, it therefore would be obvious that coating composition would intrinsically have the claimed film clarity, water damage and 50/50 water/ethanol damage as presently claimed. 

Claim(s) 4-5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima et al. (US 2011/0177306) in view of Lehnert et al. (US 2010/0071593).
Regarding claim 4, Isojima fails to disclose that the silica is a fumed silica or precipitated silica.
Whereas, Lehnert discloses matting agent useful for the preparation of matted coatings comprising, inorganic oxide particulates and wax coated on the inorganic oxide particulates (abstract). The inorganic oxide includes precipitated silica, silica gel (para 0017, 0024-25).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include precipitated silica or silica gel of Lehnert in the core of Isojima motivated by the desire to have moisture protection and anti-tacking properties. 
Regarding claims 5-6, Isojima fails to disclose silica has the claimed pore volume and BET surface area.
Whereas, Lehnert discloses matting agent useful for the preparation of matted coatings comprising, inorganic oxide particulates and wax coated on the inorganic oxide particulates (abstract). The inorganic oxide includes precipitated silica, silica gel (para 0017, 0024-25). The silica has a pore volume of 0.8-2.4 cc/gm (para 0023) and as Lehnert discloses silica such as Syloid ED52 silica, it therefore would be obvious that silica would intrinsically have a BET surface area in the range of 100-1500 m2/g.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include silica such as Syloid ED52 having the pore volume of 0.8-2.4 cc/gm of Lehnert in the core of Isojima motivated by the desire to have moisture protection and anti-tacking properties. 
Regarding claims 11-13, Isojima fails to disclose that the coated particles comprises one or more waxes such as polyethylene wax, polypropylene wax. 
Whereas, Lehnert discloses matting agent useful for the preparation of matted coatings comprising, inorganic oxide particulates and wax coated on the inorganic oxide particulates (abstract). The inorganic oxide includes precipitated silica, silica gel (para 0017, 0024-25). The wax comprises polyethylene and polypropylene (claim 17). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include waxes comprising polypropylene or polyethylene of Lehnert in the shell of Isojima motivated by the desire to have improved abrasion resistance.  
Claim(s) 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Isojima et al. (US 2011/0177306) in view of Lehnert et al. (US 2010/0071593) as applied to claim 1, further in view of Brittain et al. (US 2010/0087603).  
Regarding claims 15-16, Isojima fails to disclose that the coated particles comprises one or polymers such as polyacrylamide. 
Whereas, Brittain discloses organic-inorganic hybrid nanomaterials comprising an inorganic portion such as inorganic particles such as silica) that are coated with one or more polymer compounds (abstract). The polymer compound that can be used to functionalize silica particles include polyacrylamide (para 0054).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include polyacrylamide of Brittain in the shell of Isojima motivated by the desire to have good adhesive properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONAK C PATEL/Primary Examiner, Art Unit 1788